                                                                         -—fTled~~~^


UNITED STATES DISTRICT COURT                                             MAR 2 6 2019
WESTERN DISTRICT OF NEW YORK




RONNIE JOE PARKER,

                     Plaintiff,
                                                        DECISION AND ORDER
              V.

                                                        6:16-CV-06475 EAW
JOEL D. BLACKERBY,DOUGLAS
TANDY,KIM DEAN,and CLIFTON
SPRINGS HOSPITAL,

                     Defendants.



                                   INTRODUCTION


       Plaintiff Ronnie Joe Parker ("Plaintiff), who was criminally charged with threating

the life of the President of the United States and ultimately acquitted by a jury, brings

various federal and state law claims against the defendants, former United States Secret

Service Special Agent Joel D. Blackerby ("Agent Blackerby"), Clifton Springs Hospital

("CSH"), Dr. Douglas Tandy ("Dr. Tandy"), and registered nurse Kim Dean ("Nurse

Dean")(collectively "Defendants"). (Dkt. 8; Dkt. 9). Currently pending before the Court

are Agent Blackerby's motion to dismiss the claims against him (Dkt. 26) and CSH's, Dr.

Tandy's, and Nurse Dean's (collectively the "CSH Defendants") motion for summary

judgment (Dkt. 49). For the reasons set forth below, the Court grants Agent Blackerby's

motion to dismiss, grants the CSH Defendants' motion for summary judgment with respect

to Plaintiffs federal claims against them, and dismisses Plaintiffs state law claims against

the CSH Defendants without prejudice for lack ofjurisdiction.


                                           -I-
                 FACTUAL AND PROCEDURAL BACKGROUND


       CSH is a private community hospital and nursing home located in Clifton Springs,

New York, (Dkt. 49-2 at ^ 1).' Dr. Landy is a board-certified psychiatrist and has been

employed by CSH for approximately six years. {Id. at ^ 2). Nurse Dean is a registered

nurse and has been the unit coordinator for CSH's inpatient psychiatric unit since April

2011. (Mat 13).

       Plaintiff is diagnosed with paranoid schizophrenia. {Id. at 1 4). On February 4,

2014, Plaintiff was transported via ambulance to CSH's emergency room because he was

hearing voices telling him to harm himself and others. {Id. at 16). Plaintiff was admitted

to CSH's inpatient psychiatric unit, where he met with Dr. Landy for an initial inpatient

evaluation. {Id. at H 8-9). Plaintiff told Dr. Landy that he was having auditory

hallucinations commanding him to kill himself and others, including the President of the

United States. {Id. at 19).

       Dr. Landy contacted the Secret Service to advise them that "one of his patients had

auditory hallucinations of command to kill then-President Obama." {Id. at f 10). Dr.

Landy spoke to Agent Blackerby, who requested to meet with Plaintiff at CSH the

following morning. {Id. at 111). Dr. Landy advised Plaintiff that a Secret Service Agent


'      The facts pertinent to Plaintiffs claims against the CSH Defendants have been taken
from the CSH Defendants' Local Rule 56 Statement of Undisputed Facts, which is
supported by citations to admissible evidence and to which Plaintiff has failed to file any
opposing statement of facts. See N.Y. State Teamsters Conference Pension & Ret. Fund v.
Express Servs., Inc., 426 F.3d 640, 648(2d Cir. 2005)(under such circumstances, a court
may credit an unopposed statement of facts). As discussed further below, in considering
Agent Blackerby's arguments under Federal Rule of Civil Procedure 12(b)(6), the Court
has limited its consideration to the facts set forth in Plaintiffs Second Amended Complaint.
                                           -2-
would be coming the following morning to speak with him regarding his statement about

the President and Plaintiff indicated that he was agreeable to the meeting, {Id. at ^ 12).

       On February 7, 2014, Agent Blackerby met with Plaintiff in a conference room at

CSH's inpatient psychiatric unit. {Id. at Tf 13). Dr. Landy and Nurse Dean were present

for the entirety ofthe meeting. {Id.). After the meeting, Agent Blackerby told Dr. Landy

and Nurse Dean that he would "report his investigative findings to the appropriate

individuals to make a decision regarding whether criminal charges would be pursued

against Plaintiff." {Id. at^ 18). Agent Blackerby also asked to be contacted when Plaintiff

was discharged from CSH. {Id.). Plaintiff was discharged firom CSH on February 28,

2014, and the Secret Service was notified. {Id. at ^ 19).

       Plaintiff was indicted on April 10, 2014, for threatening the life ofthe President of

the United States, in violation of 18 U.S.C.§ 871. United States v. Parker,6:14-CR-06045,

Dkt. 11, at *1 (W.D.N.Y. Apr. 10,2014). Plaintiff was alleged to have "told a special agent

of the United States Secret Service that he was going to 'find him (the President) and kill

him...."' Id. Plaintiff was released on bail, but shortly thereafter he violated the

conditions of his pretrial release, his release was revoked, and he was detained until the

conclusion of the trial. See Parker, 6:14-CR-06045, Dkt. 36(W.D.N.Y. Dec. 15, 2014).

A jury trial commenced on September 8, 2015, and Plaintiff was acquitted when the jury

returned its verdict on September 10, 2015. See Parker, 6:14-CR-06045, Dkt. 78

(W.D.N.Y. Sept. 10,2015).

       Plaintiff filed this action on July 8, 2016, alleging violations of his constitutional

rights relating to his arrest, incarceration, and prosecution. (Dkt. 1). Plaintiff filed an

                                            -3-
amended complaint on January 10, 2017,(Dkt. 6), and a second amended complaint on

February 14, 2017 (Dkt. 8)(the "Second Amended Complaint"). On April 14, 2017, the

Court entered a Decision and Order screening Plaintiffs Second Amended Complaint

pursuant to 28 U.S.C. § 1915(e)(2). (Dkt. 10). The Court dismissed certain ofPlaintiffs

claims, and permitted the following claims to proceed to service:(1) a false arrest claim

against Agent Blackerby;(2)a First Amendment retaliation claim as to Agent Blackerby,

Dr. Landy, and Nurse Dean;(3) a malicious prosecution claim against Agent Blackerby

and Dr. Landy;(4) a false imprisonment claim against Agent Blackerby, Dr. Landy, and

Nurse Dean; and (5)a negligence/medical malpractice claim against the CSH Defendants.

(Jd. at 7-12).

       Agent Blackerby filed his motion to dismiss on December 18, 2017. (Dkt. 26).

Plaintifffiled a declaration opposing Agent Blackerby's motion on January 10,2018(Dkt.

36), and Agent Blackerby filed a reply on January 23,2018(Dkt. 38).

       The CSH Defendants filed their motion for summary judgment on April 20, 2018.

(Dkt. 49). Plaintiff filed opposition papers on November 26, 2018. (Dkt. 69). The CSH

Defendants filed a reply on December 20, 2018. (Dkt. 73).

                                     DISCUSSION


I.     Agent Blackerbv's Motion to Dismiss


       Agent Blackerby seeks dismissal ofPlaintiffs claims on a number ofgrounds. First,

Agent Blackerby contends that any state common-law tort claims against him are barred

by the Federal Tort Claims Act (the "FTCA"). Second, Agent Blackerby argues that

Plaintiff cannot maintain a First Amendment retaliation claim against him because there is

                                          -4-
no Bivens^ remedy for First Amendment retaliation. Third, Agent Blackerby argues that
Plaintiffcannot maintain a Bivens claim against him in his official capacity. Fourth, Agent

Blackerby argues that Plaintiff has failed to state a claim under Bivens. Fifth, Agent

Blackerby argues that, in any event, he has qualified immunity from Plaintiffs claims.

Sixth and finally. Agent Blackerby contends that he has not been properly served.

       For the reasons discussed below, the Court agrees that (1) Plaintiffs state

common-law claims are barred by the FTCA,(2)Plaintiff cannot maintain a Bivens claim

against Agent Blackerby in his official capacity, and(3)Plaintiff has failed to state a viable

Bivens claim. Because these conclusions mandate dismissal ofall Plaintiffs claims against

Agent Blackerby, the Court need not and does not reach Agent Blackerby's remaining

arguments.

       A.     State Common-Law Claims


       As noted above. Plaintiff has asserted claims against Agent Blackerby for false

arrest, malicious prosecution, and false imprisonment. Such claims generally may be

asserted both as constitutional claims and as state common-law claims. See Crews v. Cty.

of Nassau, 996 F. Supp. 2d 186, 203 (E.D.N.Y. 2014). However, as Agent Blackerby

correctly points out in his motion to dismiss, state common-law claims cannot be brought

against a federal employee acting within the scope of his employment. See Castro v.

United States, 34 F.3d 106,110(2d Cir. 1994)("[T]he FTCA makes individual government




       Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388(1971).
                                            -5-
employees immune from common-law tort claims for acts committed within the scope of

their employment[.]").

       The "United States, as sovereign, is immune from suit save as it consents to be sued

..., and the terms of its consent to be sued in any court define that court's jurisdiction to

entertain the suit." United States v. Mitchell,445 U.S. 535,538(1980)(quotation omitted).

The FTCA provides a limited waiver of sovereign immunity for claims against the United

States for money damages for injury or loss ofproperty caused by the negligent or wrongful

act or omission of any employee of the Government while acting within the scope of his

or her office or employment. See 28 U.S.C. § 1346(b). Under the FTCA, when a federal

employee is sued for negligence, a United States Attorney determines whether the

employee was acting within the scope of his or her employment, and if so, "the United

States shall be substituted as the party defendant." 28 U.S.C. § 2679(d)(l)-(2); see 28

C.F.R. § 15.4 ("The United States Attorney for the district where the civil action or

proceeding is brought... is authorized to make the statutory certification that the Federal

employee was acting within the scope of his office or employment with the Federal

Government at the time of the incident out of which the suit arose.").

       The FTCA applies to false arrest, false imprisonment, and malicious prosecution

claims when they are asserted against "law enforcement officers of the United States

Government," where "law enforcement officer" is defined as "any officer of the United

States who is empowered by law to execute searches, to seize evidence, or to make arrests

for violations of Federal law." 28 U.S.C. § 2680(h); see Murphy v. United States, 121 F.



                                            -6-
Supp. 2d 21, 24 (D.D.C. 2000), affd, 64 F. App'x 250 (D.C. Cir. 2003) (discussing

applicability of § 2680(h)to Secret Service agents).

       In this case, the United States Attorney for the Western District of New York has

certified that Agent Blackerby was acting within the scope ofhis employment with respect

to Plaintiffs claims. (Dkt. 30). Accordingly, the United States must be substituted in as

the sole defendant with respect to these claims and they must be construed pursuant to the

FTCA.


      "The FTCA requires that a claimant exhaust all administrative remedies before

filing a complaint in federal district court. This requirement is jurisdictional and cannot be

waived." Celestine v. Mount Vernon Neighborhood Health Ctr., 403 F.3d 76, 82(2d Cir.

2005); see 28 U.S.C. § 2675(a)(a claimant cannot commence an action under the FTCA

"unless the claimant shall have first presented the claim to the appropriate Federal agency

and his claim shall have been finally denied by the agency in writing"). In this case.

Plaintiff has not alleged that he filed an administrative tort claim with the United States

Secret Service related to Agent Blackerby's actions,^ and Lanelle Hawa, the Assistant to


^      Plaintiff does seem to indicate that he attempted to file an administrative tort claim
with the Federal Bureau ofPrisons(the "BOP")related to an incident that occurred during
his transport to a court-ordered competency hearing. {See Dkt. 36 at T[ 3). It is not clear
from Plaintiffs submissions whether he ever presented the claim to the BOP. However,
"[t]o adequately present a claim to an agency, a Notice of Claim ... must provide enough
information to permit the agency to conduct an investigation and to estimate the claim's
worth. A claim must be specific enough to serve the purpose of the FTCA to enable the
federal government to expedite the fair settlement of tort claims." Palmer-Williams v.
United States, 675 F. App'x 70, 71 (2d Cir. 2017)(quotation omitted). Submission of a
claim related to a transport injury cannot reasonably be said to have put the United States
on notice of claims for false arrest, false imprisonment, and malicious prosecution related
to the underlying criminal prosecution.
the Special Agent in Charge of the United States Secret Service Investigative Support

Division, has submitted a sworn declaration stating that no such administrative tort claim

has been filed. {See Dkt. 28).'* Nor could Plaintiff timely file an administrative tort claim

at this point. See 28 U.S.C. § 2401(b)("A tort claim against the United States shall be

forever barred unless it is presented in writing to the appropriate Federal agency within two

years after such claim accrues[.]"). The latest any of Plaintiffs claims accrued is

September 10, 2015, the date he was acquitted and released from custody, and Plaintiff

"has demonstrated neither reasonable diligence nor extraordinary circumstances" so as to

warrant equitable tolling. Palmer-Williams v. United States,675 F. App'x 70,71 (2d Cir.

2017).

         In sum. Plaintiffs state common-law claims against Agent Blackerby must be

construed as claims against the United States under the FTCA,and the Court lacks subject

matterjurisdiction over such claims because Plaintiffhas failed to comply with the FTCA's

administrative requirements. The Court therefore finds that Plaintiffs state common-law

claims arising out of Agent Blackerby's actions must be dismissed.




        "Although courts are generally limited to examining the sufficiency ofthe pleadings
on a motion to dismiss, on a challenge to a district court's subject matter jurisdiction, the
court may also resolve disputed jurisdictional fact issues by reference to evidence outside
the pleadings." Licci by Licci v. Lebanese Canadian Bank, SAL, 834 F.3d 201, 211 (2d
Cir. 2016). Because the FTCA's administrative exhaustion requirement is jurisdictional,
it is appropriate for the Court to consider Ms. Hawa's declaration. See Fountain v. Karim,
838 F.3d 129, 134(2d Cir. 2016). For the same reason, it is appropriate to consider the
certification that Agent Blackerby was acting within the scope of his employment. {See
Dkt. 30).
                                            -8-
       B.     Bivens Claims Against Agent Blackerbv

       The Court next considers Plaintiffs Bivens claims against Agent Blackerby. In

Bivens, the Supreme Court "recognized for the first time an implied private action for

damages against federal officers alleged to have violated a citizen's constitutional rights."

Corr. Servs. Corp. v. Malesko,534 U.S.61,66(2001). "The purpose ofthe Bivens remedy

is to deter individual federal officers from committing constitutional violations." Arar v.

Ashcroft, 585 F.3d 559, 571 (2d Cir. 2009)(quotation omitted). Agent Blackerby seeks

dismissal ofall Plaintiffs        claims against him under Federal Rule ofCivil Procedure

12(b)(6)for failure to state a cognizable claim. For the reasons discussed below,the Court

finds dismissal ofPlaintiffs Bivens claims against Agent Blackerby is warranted.

              1.     Legal Standard


      "In considering a motion to dismiss for failure to state a claim pursuant to Rule

12(b)(6), a district court may consider the facts alleged in the complaint, documents

attached to the complaint as exhibits, and documents incorporated by reference in the

complaint." DiFolco v. MSNBC Cable LLC,622 F.3d 104, 111 (2d Cir. 2010). A court

should consider the motion by "accepting all factual allegations as true and drawing all

reasonable inferences in favor ofthe plaintiff." Trs. of Upstate N.Y. Eng'rs Pension Fund

V. Ivy Asset Mgmt,843 F.3d 561, 566(2d Cir. 2016), cert, denied, 137 S. Ct. 2279(2017).

To withstand dismissal, a claimant must set forth "enough facts to state a claim to relief

that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged."

                                            -9-
Turkmen v. Ashcroft,589 F.3d 542,546(2d Cir. 2009){(\\xo\mgAshcrofiv. Iqbal, 556 U.S.

662,678(2009)).

        "While a complaint attacked by a Rule 12(b)(6) motion to dismiss docs not need

detailed factual allegations, a plaintiffs obligation to provide the grounds of his

entitle[ment] to relief requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do." Twombly, 550 U.S. at 555 (internal

quotations and citations omitted). "To state a plausible claim, the complaint's '[f]actual

allegations must be enough to raise a right to relief above the speculative level.'" Nielsen

V. AECOMTech. Corp., 762 F.3d 214,218(2d Cir. 2014)(quoting Twombly, 550 U.S. at

555).

               2.     Official Capacity Claims


        As a threshold matter, the Court agrees with Agent Blackerby that, to the extent

Plaintiff is attempting to assert a Bivens claim against him in his official capacity, such

claim must fail. The Second Circuit has explained:

        [A Bivens action] must be brought against the federal officers involved in
        their individual capacities. Under the doctrine of sovereign immunity, an
        action for damages will not lie against the United States absent consent.
        Because an action against a federal agency or federal officers in their official
        capacities is essentially a suit against the United States, such suits are also
        barred under the doctrine of sovereign immunity, unless such immunity is
        waived.


Robinson v. Overseas Military Sales Corp., 21 F.3d 502,510(2d Cir. 1994). To the extent

Plaintiffis seeking to assert a Bivens claim against Agent Blackerby in his official capacity,

that claim is not viable and must be dismissed.




                                              10-
              3.     Individual Capacity Claims

       Plaintiff has asserted claims against Agent Blackerby for First Amendment

retaliation, false arrest, false imprisonment, and malicious prosecution. Agent Blackerby

contends that these claims are not viable because they each "contain[] [lack of] probable

cause as an essential element" and Plaintiff cannot overcome the presumption of probable

cause established by a magistrate judge having signed an arrest warrant and a grand jury

having returned an indictment. (Dkt. 31 at 18-19).

       With respect to Plaintiffs malicious prosecution, false arrest, and false

imprisonment claims, it is clear that a lack ofprobable cause is an essential element ofeach

ofthese claims. "Claims for false arrest, whether brought under § 1983,pursuant to Bivens,

or under state law, are analyzed pursuant to the same standards as the applicable state law's

false arrest tort." Nzegwu v. Friedman,605 F. App'x 27, 29(2d Cir. 2015). "Under New

York law, false arrest is considered to be a species of false imprisonment, and the two

claims have identical elements." Mejia v. City ofN.Y., 119 F. Supp.2d 232,252(E.D.N.Y.

2000). In particular, a plaintiffclaiming false arrest or false imprisonment must show "that

(1) the defendant intended to confine him, (2) the plaintiff was conscious of the

confinement,(3)the plaintiff did not consent to the confinement and (4)the confinement

was not otherwise privileged. Ifan officer has probable cause to arrest, the confinement is

privileged." Nzegwu,605 F. App'x at 29(citation and quotation omitted). Similarly,"[t]he

Second Circuit has held that New York law pertaining to probable cause is the controlling

standard for a Bivens action for malicious prosecution" and "[t]he existence of probable

cause is a complete defense to a claim of malicious prosecution in New York." Bey v.

                                           - 11 -
Fernandez, No. 15CV7237PKCST, 2018 WL 4259865, at *6 (E.D.N.Y. Sept. 5, 2018)

(citations and quotations omitted).

       The law with respect to probable cause and First Amendment retaliation claims is

less well-settled. Until recently, "the law of the Second Circuit made clear that a claim

for retaliatory arrest required a plaintiff to show the absence of probable cause to support

the arrest." Fowler v. City ofStamford, No. 3:18-CV-01498(JAM),2019 WL 188695, at

*4 (D. Conn. Jan. 14, 2019)(citing Curley v. Vill. ofSufern, 268 F.3d 65, 73 (2d Cir.

2001)); see also Caravalho v. City ofN.Y., 732 F. App'x 18, 23 (2d Cir. 2018)("The

existence of probable cause defeats a First Amendment claim premised on the allegation

that defendants arrested a plaintiff based on a retaliatory motive."). However, "more

recently the validity ofthat rule has been called into question." Fowler,2019 WL 188695,

at *4. In particular, the Supreme Court's recent decision in Lozman v. City ofRiviera

Beach,Fla., 138 S.Ct. 1945,201 L.Ed.2d 342(2018), held "that a plaintiff may prevail on

a civil claim for damages for First Amendment retaliation for an arrest made pursuant to a

retaliatory official municipal policy, even if there was probable cause for the arrest, if the

alleged constitutional violation was a but-for cause ofthe arrest...[b]ut... left open the

question of whether [that ruling] applies where, as here, the defendants are individual

police officers, rather than a municipality." Higginbotham v. Sylvester, 741 F. App'x 28,

31 (2d Cir. 2018)(declining to reach the issue). Lozman thus leaves open the possibility

that probable cause may not be a defense to a First Amendment retaliatory arrest claim in

all cases.




                                             12-
       However, the Court agrees with other courts that have considered the issue and

concluded that "regardless whether the rule for retaliatory arrests may change in the

future," individual defendants like Agent Blackerby are "protected by qualified immunity

for conduct that did not violate clearly established law at the time oftheir actions." Fowler,

2019 WL 188695, at *4; see also Galarza v. Monti, 327 F. Supp. 3d 594, 605 (S.D.N.Y.

2018)("An arresting officer is protected by qualified immunity from a lawsuit challenging

an arrest as retaliatory where the arrest was supported by probable cause[.]"). Qualified

immunity applies where a defendant's actions "did not violate clearly established statutory

or constitutional rights of which a reasonable person would have known." Benitez v. Woljf,

985 F.2d 662,666(2d Cir. 1993)(quotation omitted). Here, assuming that probable cause

existed, a reasonable person could not have possibly known in 2014 when Plaintiff was

arrested that Agent Blackerby's alleged actions constituted impermissible First

Amendment retaliation, because the existing case law held to the contrary. Accordingly,

the existence of probable cause is fatal to Plaintiffs First Amendment retaliation claim, as

well as his other Bivens claims.


       Agent Blackerby is also correct that there is a presumption of probable cause in this

case. A magistrate judge signed an arrest warrant for Plaintiff and a grand jury returned an

indictment as to him, both of which give rise a presumption of probable cause. See Savino

V. City ofN.Y., 331 F.3d 63, 72 (2d Cir. 2003)("[Ijndictment by a grand jury creates a

presumption of probable cause that may only be rebutted by evidence that the indictment

was procured by fraud, perjury, the suppression of evidence or other police conduct

undertaken in bad faith.")(quotation omitted); Alcantara v. City ofN.Y., 646 F. Supp. 2d

                                           - 13-
449,460(S.D.N.Y. 2009)("The return ofthe indictment against the plaintiff by the grand

jury, and the signing ofa valid warrant for the plaintiffs arrest by a magistrate judge, each

created a presumption of probable cause.").

       "District courts have not hesitated to dismiss . . . claims that fail to rebut the


presumption of probable cause that arises from a grand jury indictment." Lacey v. Yates

Cty., 30 F. Supp. 3d 213, 224 (W.D.N.Y. 2014) (collecting cases). In particular,

"conclusory allegations"that"the defendant officers must have fabricated evidence in light

of the plaintiffs version of the events and his ultimate acquittal ... are insufficient to

counter the presumption of probable cause, and to allow a court to draw the reasonable

inference that the grand jury's indictment was a result offraud or other misconduct." Lewis

V. City ofN.Y, 591 F. App'x 21, 22 (2d Cir. 2015)(affirming dismissal of malicious

prosecution claim). In this case. Plaintiff has alleged without elaboration that Agent

Blackerby provided the grand jury with "false information" and took Plaintiffs words "out

of context" without adequately considering Plaintiffs mental state. (See Dkt. 8 at 4-5).

These are precisely the sort of conclusory allegations that courts in this Circuit have

consistently found insufficient to rebut a presumption of probable cause. See, e.g., Hadid

V. City ofN.Y.,130V. App'x 68,71 (2d Cir. 2018)("We have routinely affirmed dismissals

of malicious prosecution claims at the pleading stage where the plaintiffhas failed to allege

facts sufficient to rebut the presumption of probable cause flowing from a grand jury

indictment."); Jenkins v. Cty. of Washington, 126 F. Supp. 3d 255, 278 (N.D.N.Y. 2015)

(conclusory allegation that defendant knowingly presented false evidence to grand jury

insufficient to overcome presumption ofprobable cause at motion to dismiss stage); Stakes

                                            - 14-
V. City ofN.Y., No. 13-CV-6166 NGG WP,2015 WL 1246542, at *6(E.D.N.Y. Mar. 17,

2015)(conclusory allegation that a defendant presented "false facts" to the grand jury was

insufficient to "plausibly suggest that his grand jury indictment was procured by fraud,

perjury, the suppression of evidence, or other bad faith police conduct").

       The Court finds that Plaintiffs allegations do not "allow [the Court] to draw the

reasonable inference that the grand jury's indictment [or the magistrate judge's signing of

the arrest warrant] was a result of fi*aud or other misconduct." Lewis, 591 F. App'x at 22.

As such. Plaintiff cannot maintain his Bivens claims against Agent Blackerby in his

individual capacity.

       For the reasons discussed above,the Court finds that all ofPlaintiffs claims against

Agent Blackerby are subject to dismissal. Accordingly, Agent Blackerby's motion to

dismiss is granted.

II.    The CSH's Defendants' Motion for Summary Judgment


       The Court turns next to the CSH Defendants' motion for summary judgment. The

CSH Defendants contend that they are entitled to summary judgment as to Plaintiffs

federal constitutional claims because they are not state actors. They further argue that there

are no genuine issues of material fact with respect to any of Plaintiffs claims. For the

reasons discussed below, the Court agrees that Plaintiff cannot maintain a federal

constitutional claim against the CSH Defendants. The Court further finds that, under these

circumstances, it should not exercise supplemental jurisdiction over Plaintiffs state law

claims against the CSH Defendants.



                                             15-
       A.     Legal Standard


       Rule 56 of the Federal Rules of Civil Procedure provides that summary judgment

should be granted if the moving party establishes "that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ.

P. 56(a). The Court should grant summary judgment if, after considering the evidence in

the light most favorable to the nonmoving party, the court finds that no rational jury could

find in favor of that party. Scott v. Harris, 550 U.S. 372, 380 (2007)(citing Matsushita

Elec. Indus. Co. v. Zenith Radio Corp.,475 U.S. 574, 586-87(1986)).

      "The moving party bears the burden ofshowing the absence of a genuine dispute as

to any material fact. .. ." Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 486

(2d Cir. 2014). "Where the non-moving party will bear the burden of proof at trial, the

party moving for summary judgment may meet its burden by showing the evidentiary

materials of record, if reduced to admissible evidence, would be insufficient to carry the

non-movant's burden of proof at trial." Johnson v. Xerox Corp., 838 F. Supp. 2d 99, 103

(W.D.N.Y.2011)(citing Celotex Corp. v. Catrett, All U.S. 317,322-23(1986)). Once the

moving party has met its burden, the opposing party "must do more than simply show that

there is some metaphysical doubt as to the material facts, and may not rely on conclusory

allegations or unsubstantiated speculation." Robinson v. Concentra Health Servs., Inc.,

781 F.3d 42, 44(2d Cir. 2015)(quoting Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d

Cir. 2011)). Specifically, the non-moving party "must come forward with specific

evidence demonstrating the existence of a genuine dispute of material fact." Brown,654

F.3d at 358. Indeed, "the mere existence of some alleged factual dispute between the

                                           - 16-
parties will not defeat an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact." Anderson v. Liberty Lobby,

Inc., All U.S. 242,247-48 (1986).

       B.     PlaintifPs Federal Constitutional Claims as to the CSH Defendants


      Plaintiff has asserted both federal constitutional claims and state law claims against

the CSH Defendants. The CSH Defendants argue, and the Court agrees, that Plaintiffs

federal constitutional claims against the CSH Defendants cannot survive summary

judgment because the CSH Defendants are not state actors.

      "Because the United States Constitution regulates only the Government,not private

parties, a litigant claiming that his constitutional rights have been violated must first

establish that the challenged conduct constitutes state action." United States v. Int'l Bhd.

of Teamsters, Chauffeurs, Warehousemen & Helpers ofAm., AFL-CIO, 941 F.2d 1292,

1295 (2d Cir. 1991)(internal quotation omitted). Private hospitals (and their employees)

are generally not considered state actors. See Doe v. 201 Rosenberg, 996 F. Supp. 343,

356(S.D.N.Y. 1998). However,"[tjhere are three exceptional circumstances wherein state

actor status is conferred" on a hospital:(1) when there is a nexus or joint action between

the state and the hospital;(2)when the hospital acts under state compulsion; and(3)when

the hospital's provision of services constitutes a public function. Sykes v. McPhillips, 412

F. Supp. 2d 197, 200-01 (N.D.N.Y. 2006). None ofthese exceptions applies here.

       First, the fact that Plaintiff was held at CSH for involuntary inpatient psychiatric

care does not establish state action. See McGugan v. Aldana-Bernier, 752 F.3d 224, 229



                                           - 17
(2d Cir. 2014)("[P]rivate health care professionals and a private hospital did not engage in

state action when they involuntarily committed [a plaintiff] to the psychiatric ward[.]")-

       Second, Dr. Landy's report of Plaintiffs statements to the Secret Service also does

not constitute state action. See Ginsberg v. Healey Car & Truck Leasing, Inc., 189 F.3d

268, 272 (2d Cir. 1999)(providing information to law enforcement does not constitute

action under color oflaw)(collecting cases);see also Anilao v. Spota,11A F. Supp. 2d 457,

503(E.D.N.Y.2011)("[RJeporting suspected criminal activity to law enforcement or other

government officials is not sufficient to render a private party a 'state actor.'").

       Third, the CSH Defendants are not liable for the alleged violation of Plaintiffs

rights because they allowed Agent Blackerby to meet with Plaintiff while he was in their

care. The record shows that Plaintiff consented to the meeting and Plaintiff has failed to

produce or identify any evidence to controvert that conclusion. {See Dkt. 49-7 at 15

(testimony by Agent Blackerby that Plaintiff was told that the interview was voluntary and

he was free to leave at any time); Dkt. 49-8 at 2 (contemporaneous medical records

indicating Plaintiff agreed to speak with Agent Blackerby)).

       Moreover, even assuming that Plaintiff was unwilling to meet with Agent

Blackerby, it is undisputed that Plaintiff was already being held by CSH for legitimate

medical reasons at the time he met with Agent Blackerby. In Kia P. v. Mclntyre, 235 F.3d

749(2d Cir. 2000), the Second Circuit held that where a hospital is holding a patient "as a

private actor providing medical care," it is not liable for constitutional violations even if it

thereafter also detains the patient for governmental purposes. Id. at 757 (finding that a

hospital, even if considered a state actor, was "incapable of depriving . . [a patient] of

                                            - 18-
liberties that had already been taken away by the Hospital's medical staff as private,

professional persons"). In other words, even assuming that the CSH Defendants were

detaining Plaintifffor law enforcement purposes during the meeting with Agent Blackerby,

they were also holding him for medical treatment purposes during that time, and therefore

cannot be said to have unconstitutionally seized him or deprived him of his liberty.

       Plaintiff has failed to identify any other basis on which the CSH Defendants could

be considered state actors or held liable for the alleged deprivation of his constitutional

rights. Accordingly, the CSH Defendants are entitled to summary judgment on Plaintiffs

federal constitutional claims.


       C.     State Law Claims Against CSH Defendants


       Having determined that all of Plaintiffs claims against Agent Blackerby and all of

Plaintiffs federal claims against the CSH Defendants are not viable, the Court considers

whether it should continue to exercise supplemental jurisdiction over Plaintiffs state law

claims against the CSH Defendants and concludes that it should not.

       Supplemental jurisdiction "is a doctrine of flexibility, designed to allow courts to

deal with cases involving pendant claims in the manner that most sensibly accommodates

a range of concerns and values." Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350

(1988). The Court's exercise ofthis discretion is governed by 28 U.S.C.§ 1367("§ 1367"):

       [l]n any civil action ofwhich the district courts have originaljurisdiction, the
       district courts shall have supplemental jurisdiction over all other claims that
       are so related to claims in the action within such original jurisdiction that
       they form part ofthe same case or controversy under Article 111 ofthe United
       States Constitution. Such supplemental jurisdiction shall include claims that
       involve the joinder or intervention of additional parties.


                                            - 19-
28 U.S.C. § 1367(a). Under § 1367(c):

       The district courts may decline to exercise supplemental jurisdiction over a
       claim under subsection(a)if—

      (1)     the claim raises a novel or complex issue of State law,

      (2)     the claim substantially predominates over the claim or claims over
              which the district court has original jurisdiction,

      (3)    the district court has dismissed all claims over which it has original
             jurisdiction, or

      (4)     in exceptional circumstances, there are other compelling reasons for
              declining jurisdiction.

Id. § 1367(c). "[T]he discretion implicit in the word 'may' in subdivision (c) of § 1367

permits the district court to weigh and balance several factors ...." Purgess v. Sharrock,

33 F.3d 134,138(2d Cir. 1994). After dismissing all federal claims,the district court must

"reassess its jurisdiction over the case by considering ...judicial economy, convenience,

fairness, and comity." Motorola Credit Corp. v. Uzan, 388 F.3d 39, 56 (2d Cir. 2004).

"[DJismissal ofpendent state law clainls under such circumstances is generally appropriate,

as [njeedless decisions of state law should be avoided both as a matter of comity and to

promote justice between the parties, by procuring for them a surer-footed reading of

applicable law." Ross v. Woods,412 F. App'x 392, 393(2d Cir. 2011)(quotation omitted

and second alteration in original).

       In this case, the Court has dismissed all the claims over which it has original

jurisdiction. The Court lacks original subject matterjurisdiction over the remaining claims

because there is no diversity of citizenship between the parties. See 28 U.S.C. § 1332.

Upon consideration of all relevant factors, the Court declines to exercise jurisdiction over

                                           -20-
Plaintiffs state law claims against the CSH Defendants. "[I]f the federal claims are

dismissed before trial, even though not insubstantial in a jurisdictional sense, the state

claims should be dismissed as well." Purgess, 33 F.3d at 138(quotation omitted);see also

Valencia ex rel. Franco v. Lee,316 F.3d 299,305(2d Cir. 2003)(where "federal law claims

are eliminated before trial, the balance of factors to be considered under the pendent

jurisdiction doctrine—judicial economy, convenience, fairness, and comity—^will point

toward declining to exercise jurisdiction over the remaining state-law claims"). Any

discovery the parties have completed can be used in any subsequent state court proceeding.

And, given this Court's significant civil and criminal dockets, the parties may be better

served by a state court which can finally decide the state law claims in a timely and efficient

manner.



       The dismissal of Plaintiffs state law claims is without prejudice. See JetBlue

Airways Corp. v. CopyTele Inc., 629 F. App'x 44,45(2d Cir. 2015)(dismissal for lack of

subject matter jurisdiction must be without prejudice). Moreover, under 28 U.S.C.

§ 1367(d), the statute of limitations for Plaintiffs state law claims has been tolled while

the instant action was pending and shall be tolled for a period of 30 davs after dismissal.

In order to pursue his remaining state law claims. Plaintiff must file a state court action

within the applicable time period.

                                      CONCLUSION


       For the foregoing reasons, the Court grants Agent Blackerby's motion to dismiss

(Dkt. 26), grants the CSH Defendants' motion for summary judgment (Dkt. 49) as to

Plaintiffs federal claims,and declines to exercise supplementaljurisdiction over Plaintiffs

                                            -21 -
state law claims against the CSH Defendants, which are hereby dismissed without

prejudice. The Clerk of Court is directed to close^lTi?^se.

      SO ORDERED.



                                                ELIzIbEtoZ^W0EFORD
                                                Unkdd States District Judge

Dated: March 26, 2019
       Rochester, New York




                                         -22-
